Title: To James Madison from George Nicholas, 15 November 1793
From: Nicholas, George
To: Madison, James


Dear Sir,
Novr. 15th. 93
I thank you for your friendly letters dated in March and August last.
We have been in a great state of anxiety on account of the French, but our fears begin to subside and give way to our hopes for their success. Their cause is so good and their conduct in the general so great that we are naturally inclined to overlook their imprudencies. It is more than probable that many things which appear so to us at this distance proceed from the peculiarity of their situation. The difference of our manners may also make many things seem strange to us that are natural to them. However as I am always inclined to think well of a man tho’ some of his actions will not bear a strict examination provided they in general are good, so I am willing to overlook what is improper in their conduct, and most ardently wish them success.
The situation in which America stands respecting them is delicate. Prudence forbids her taking an active part, but I doubt honour and gratitude would speak another language. At any rate the delicacy of our situation was such as in my opinion to make it proper to say as little about it as possible. In this point of view the proclamation was certainly wrong; as far as I can judge it was unnecessary and could answer no good purpose as it gave no additional efficacy to the existing laws on the subject. But if as I conceive it was contrary to the impressions which we ought to have felt, it is a dishonourable acknowledgment that we are void of those sentiments. Supposing that the President could be justified by the duty of his office, what apology can be made for the numerous addressers who have voluntarily stept forward on this occasion. Cloak their real sentiments as they will it must be obvious to all that the profits which they expect from the neutrality are what stimulate them to this conduct; and altho’ these addresses come only from the mercantile part of America yet the silence of the farmers prove that they have imbibed the same sentiment. How few of them say any thing about the French revolution, and how faint are the expressions of regard to their cause in those few, when compared with their approbation of a measure which they suppose will keep up the price of their wheat. The thinking part of the present age must despise such conduct, and posterity will regret that their ancestors should so soon tarnish the reputation they have acquired as lovers of liberty.
The game that is playing by the two parties to make French politicks answer their purposes in our internal divisions is as disgraceful to those who are concerned in it as it is insulting to the understandings of the people of America. The longer I live the more I am convinced that man will always be a dupe. The senseless multitude who are concerned in these addresses have no idea that they will be used to strengthen the hands of those who are the advocates of measures which they detest. This tho’ will certainly be the case and this proclamation with the use that will be made of it, if I am not deceived will have a great effect on all the measures of the next Congress. The object of Jay and King was so apparent that I am astonished that it did not defeat them. Let Genet’s conduct have been ever so improper it was highly unbecoming America as a nation to take any notice of it. There is some mystery in that business which it would have been more to the honour of the President to have cleared up.
You will probably hear something said of an attempt being made here to raise an army to go against the Spaniards. The history of that business is shortly this. Genl. Clarke in February last wrote to the French minister offering his services for that purpose and stating the practicability of effecting something considerable if he had power given him to appoint the proper officers, and if he was furnished with three thousand pounds sterling. In June last he received a commission of Major General in the French service with power to appoint his officers and to draw under certain restrictions for the money. When Clarke wrote it is supposed that he was influenced by O Fallon who had married his sister, before he received an answer they had parted. When the French agent got to Clarke he found him totally incapable of conducting such a business, and entirely without influence. Clarke having also lost his counsellor has become very cool in the business, expressed his own doubts of the success of it, and declared that some who had induced him to propose it had deserted him. The agent then sounded different characters in this country, but finding no disposition to engage in such an enterprise, he gave it up and has returned.
This proposition of Clarke’s altho’ it has ended without producing the effect which he and the French minister expected from it, will be attended with the most serious consequences. It has shewn us unquestionably that the French may be induced to join us in procuring what we are now satisfied our government wants inclination and spirit to obtain for us. The want of inclination we infer from the conduct of the former Congress and the silence of the present one. The want of spirit may be sufficiently proved from the late addresses. We can have no reason to suppose that a people who make money their god will enter into a war to procure a just right for a particular part of America when the greater part besides the expences of the war suppose that this right will be prejudicial to them. Our eyes are opened on this subject; you will hear plain truths, do not despise them. We have but one Voice on the occasion. You must determine whether America shall continue united or whether a division shall take place, which will necessarily be attended with applications to foreign powers for support. We must we will have what we are entitled to: we will no longer be amused with negociations that may be spun out for ages. When we demand a right there is no occasion for supplications either to our government or that which with holds the right from us. The Western country united can bid defiance to the rest of America and to the Spaniards too.
Would our government have been quiet so long if the Delaware had been blocked up by a foreign nation! What is the difference between the two cases in point of right and duty! We retain our affection for our brethren in America and for it’s government; but it is not a childish one depending on mamas: it proceeds from an opinion that that affection is reciprocal, and that mutual advantages may be derived from the government. Convince us (and that is nearly done) that this is a delusion and we would sooner be united to the savages who you court in vain than remain as a part of a government from which we derive no benefits.
It is time for our rulers to think seriously on this subject; a connection like our’s if once dissolved is scarcely ever renewed. Great Britain would before the close of the war have granted twice as much to America as she refused with disdain at the beginning of it. If policy will not influence their conduct how will they reconcile it to justice to suffer a part of their fellow citizens to be oppressed and injured by a tyrant. The day for asserting the rights of nations is now come; the opportunity is favorable; our all is at stake for we can never be a flourishing people until we have what we demand and we had better lose what we possess in attempting to get what is necessary to it’s free enjoyment than hold it in the terms we now do.
I have written to Col: John Taylor my ideas respecting the operations against the Indians. To him I refer you for all the information I can give on this subject.
Much is expected from, and much depends on the next session of Congress. Much national good and reputation, or much evil and discredit will result from their deliberations. It is to be lamented that when all the wisdom of America would be necessary to enable her to act properly that her councils should be distracted and divided by parties. But is not this one of the things which will always attend human governments, and a tax which all must submit to.
Wishing you health and happiness, and a sufficient number of honest members to assist in doing what is right, I am Dr. Sir, with the greatest respect and regard; yr. most obdt. servt.
G. Nicholas.
